DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2022 was filed after the mailing date of the Final Rejection on September 6, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed December 6, 2022, are acknowledged. Claims 1, 8, and 20 are amended. Claim 7 is canceled. No new matter has been added. Claims 1-6, 8 and 10-20 are pending and currently considered in this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 5, the claims recite “the selection step”. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 6, the claim limitations recite wherein the plurality of micro-particles may include polymers. However, one of ordinary skill in the art would appreciate that the treatment temperatures (1040-1060C) would decompose an organic material (polymer). It is unclear how the thermal treatment would increase the bond strength between polymer micro-particles and the porous structure when heated to a temperature which decomposes (removes) the polymer micro-particles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4-6, 8, 12-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander (previously cited, “Structural, mechanical and in vitro characterization of individually structured Ti–6Al–4V produced by direct laser forming”) in view of Levin (US 4,655,855 A).
Regarding Claims 1 and 8, Hollander discloses a method comprising the step of: 
forming a porous titanium alloy structure utilizing a metallic material by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication (see Abstract; see direct laser forming of a Ti alloy reads on direct metal fabrication and solid free-form fabrication), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation by rapid manufacturing of porous structure comprising micro-particles attached to said porous structure; see Pg. 956, Col. 2, Section 2.1),
Hollander discloses an example heat treatment of 950C and 30 minutes (Pg. 956, Col. 2, Sect. 2.1), but is silent towards other suitable heat treatment parameters. Therefore, Hollander does not disclose wherein the time is for about 120 minutes and (Claim 1) the temperature is between about 1040C to about 1060C, and further, the temperature is (Claim 8) about 1050C. 
Levin teaches a method of heat treating titanium alloy parts made by powder metallurgy (Col. 4, lines 47-56), such as those made of Ti-6Al-4V alloy (Col. 2, line 53), wherein the article is beta-solution heat treated at a temperature of up to 10% above the beta-transus temperature, preferably up to 5% above the beta-transus temperature, and for a time of 10-240 minutes depending on the article size (Col. 3, lines 5-18), in order to improve fatigue properties (see Fig.3-4, dotted line representing articles which have been heat treated and show increased fatigue properties; see Col. 2, 3-103). One of ordinary skill in the art would appreciate the beta-transus temperature for Ti-6Al-4V alloy is about 995C, and that 5-10% above 995C would be a temperature from 1045-1095C. One of ordinary skill in the art would also appreciate that 1045C reads on the claimed about 1050C. One of ordinary skill in the art would appreciate that solution heat treatments homogenize the microstructure, as desired by Hollander, and increase bonding strength (see increased mechanical strength properties in Table, Col. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the post processing heat treatment of Levin, comprising the claimed time of about 120 minutes and the claimed temperatures (Claim 1) of about 1040-1060C, and further (Claim 8) about 1050C, for the invention disclosed by Hollander. One would be motivated to do this in order to fully homogenize the microstructure and increase the fatigue strength of the Ti-6Al-4V sintered object, and to adequately heat the object for an appropriate amount of time considering the size of the article (see teachings above by Levin). 
Regarding the time and temperature ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, Applicant has not provided criticality for this temperature range, and it would be obvious to one of ordinary skill in the art to use the claimed temperature range for thermal treatment because these temperatures are well-known in the art for heat treating and solutionizing titanium alloys. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
One of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure and increases the solid state diffusion of elements (solutionizes), would increase the bond strength between the micro-particles and said porous structure. Further, the heat treatment time and temperature are the same as that claimed (see above), and it would be obvious to one of ordinary skill in the art that this would result in the claimed structure comprising no substantial reduction in surface area. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 

Regarding Claim 2, Hollander and Levin disclose the claimed thermal treatment (see Claim 1 above), and while Hollander does not expressly disclose an average micro-particle diameter to neck diameter ratio greater than 1 and less than 5, it would be obvious to one of ordinary skill in the art that the thermal treatment produce the claimed feature. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 4, Hollander and Levin disclose the claimed thermal treatment (see Claim 1 above) which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1 of Hollander; Col. 3, lines 1-3 of Levin; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes and solutionizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Therefore, it would be obvious that the thermal treatment of Hollander and Levin also be configured to at least substantially preserve a desired roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Hollander and Levin disclose the claimed thermal treatment (see Claim 1 above) which is configured to improve the bonding between said plurality of micro-particles and said porous structure (see Pg. 956, Col. 2, Section 2.1 of Hollander; Col. 3, lines 1-3 of Levin; one of ordinary skill in the art would appreciate that the heat treatment which homogenizes and solutionizes the microstructure would increase the bond strength between the micro-particles and said porous structure). Therefore, it would be obvious that the thermal treatment of Hollander and Levin also be configured to increase the roughness of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 6, Hollander discloses wherein the plurality of micro-particles comprises a powder selected from metal (see Abstract, see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation of porous structure comprising micro-particles of Ti alloy attached to said porous structure).

Regarding Claim 12, Hollander and Levin discloses the claimed time and temperature parameters of the thermal treatment, and Hollander discloses a specific powder size (Pg. 956, Col. 2, Sect. 2.1). The claim limitations have therefore been met. 
Additionally, it would be obvious to one of ordinary skill in the art these thermal treatment conditions are suitable, and would be been determined adequate for this specific range of micro-particles after laser forming. It would be obvious to one of ordinary skill in the art that the thermal treatment conditions were chosen based on the diffusion coefficient of the plurality of micro-particles, as the thermal treatment homogenizes and solutionizes the structure (see also Pg. 956, Col. 2, Sect. 2.1). Further, Applicant has not claimed a particle size, nor criticality to the relationship between the thermal treatment parameters and the particle size and diffusion coefficient.

Regarding Claim 13, Hollander and Levin discloses the claimed time and temperature parameters of the thermal treatment, and Hollander discloses a specific powder size (Pg. 956, Col. 2, Sect. 2.1). Additionally, Hollander discloses a particular shape of the porous structure (see Fig. 2) which comprises a specific aspect ratio and Levin teaches wherein heat treatment times depend on article size (Col. 3, lines 16-19). Therefore, it would be obvious to one of ordinary skill in the art that the thermal treatment of Hollander and Levin has been determined for and is based on the aspect ratio of the porous structure. The claim limitations have been met. Additionally, Applicant has not claimed an aspect ratio, nor criticality to the relationship between the thermal treatment parameters and the aspect ratio.

Regarding Claim 14, Hollander and Levin disclose the claimed time and temperature parameters of the thermal treatment, and therefore the claim limitations have been met. 
Further, Hollander discloses parts particularly suited for bone tissue ingrowth, which one of ordinary skill in the art would appreciate requires particular surface frictions and roughnesses to perform the function properly (see Pg. 961, Para. 2). Levin also teaches wherein the thermal treatment is designed for surgical body implants such as hip joints (Col. 3, lines 55-56). Hollander and Levin disclose that the thermal treatment is particularly suited for these structures.
It would additionally be obvious to one of ordinary skill in the art that the thermal treatment of Hollander and Levin has been determined for and is based on the friction properties of the surface of the porous structure such that after the thermal treatment, the surface friction is still suitable for an osteoblast (see Pg. 961, para. 4 of Hollander). Examiner notes that Applicant has not claimed a desired surface roughness or friction value, nor criticality to the relationship between the thermal treatment parameters and these properties.

Claims 3, 10-11 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander and Levin, as applied to claim 1 above, in further view of Stamp (previously cited, and cited by Applicant in IDS filed July 16, 2019, “The development of a scanning strategy for the manufacture of porous biomaterials by selective laser melting”).
Claim 20 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander in view of Levin and Stamp.
Regarding Claim 3, Hollander does not disclose wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof. 
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous preform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). Additionally, vacuum furnaces, resistive heat treatment, radiative heat treatment, electron beam scanning, and laser beam scanning are well-known methods of providing thermal treatment to metallic articles to those of routine skill in the art.

Regarding Claim 10, Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure.
Levin teaches wherein thermal treatment occurs in an inert atmosphere (Col. 3, line 6).
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, and one with an inert atmosphere, as taught by Levin, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace, and an inert atmosphere, in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 
 
	Regarding Claim 11, Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr.
Levin teaches wherein thermal treatment occurs in an inert atmosphere (Col. 3, line 6).
Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, and an inert atmosphere, as taught by Levin, for the invention disclosed by Hollander. One would be motivated to use a vacuum and a high-vacuum furnace in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Regarding Claim 15, Hollander and Levin disclose the claimed thermal treatment, and one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast (see Pg. 961, Para. 2). 
Stamp also teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Because the heat treatment of Hollander and Levin is well suited to providing an osteoblast with the required surface and roughness properties (and therefore friction values), it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties in order to enhance osteo-integration and bone ingrowth structure (see teaching by Stamp above). Additionally, it would be obvious that the thermal treatment of Hollander and Levin produce the claimed results of at least a friction value substantially the same as before heat treatment because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander and Levin do not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value prior to treatment is at least substantially the same as the friction value subsequent to treatment, but it would have been obvious and routine skill in the art for Hollander and Levin to have used this method of trial and error, or statistical process control, for having obtained the disclosed thermal treatment because these are extremely common techniques and well-known in the art.
Examiner also notes that Applicant has not claimed a particular friction value, nor provided a criticality to the relationship between the thermal treatment parameters and the friction value.

Regarding Claims 16-17, Hollander and Levin disclose the claimed thermal treatment, and one of ordinary skill in the art would appreciate that Hollander requires particular surface frictions and roughnesses for the produced part so that it may properly function as an osteoblast (see Pg. 961, Para. 2). 
Stamp also teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
Because the heat treatment of Hollander and Levin is well suited to providing an osteoblast with the required surface and roughness properties (and therefore friction values), it would be obvious to one of ordinary skill in the art that the thermal treatment has been designed to at least preserve or increase the surface roughness and friction properties in order to enhance osteo-integration and bone ingrowth structure (see teaching by Stamp above). 
Additionally, it would be obvious that the thermal treatment of Hollander and Levin produced these claimed results of (Claim 16) a friction value greater than before heat treatment, or further (Claim 17) a friction value within 0-15% of the friction value before heat treatment, because the thermal treatment is identical to that of the claimed invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Hollander and Levin do not expressly disclose designing the thermal treatment by determining a friction value of said porous structure prior to treatment, determining a friction value of said porous structure subsequent to treatment, and adjusting the time and temperature of said treatment until the friction value subsequent to treatment is higher than said friction value prior to treatment, but it would have been obvious and routine skill in the art for Hollander to have used this method of trial and error, or statistical process control, for having obtained the disclosed thermal treatment because these are extremely common techniques and well-known in the art.

Regarding Claim 18, Hollander, Levin and Stamp disclose wherein the porous structure comprises a desired friction value in order to produce a proper osteoblast (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.

Regarding Claim 19, Hollander, Levin and Stamp do not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.

Regarding Claim 20, Hollander discloses a method comprising the step of: 
forming a titanium alloy porous structure by a rapid manufacturing technique, wherein the rapid manufacturing technique is selected from a group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication (see Abstract; see direct laser forming of a Ti alloy reads on direct metal fabrication and solid free-form fabrication), 
treating the porous structure with a thermal treatment for a time and at a temperature to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Pg. 961, Col.2, Para. 3; see also Fig. 3(a) showing structure after formation by rapid manufacturing of porous structure comprising micro-particles attached to said porous structure; see Pg. 956, Col. 2, Section 2.1),
Hollander discloses an example heat treatment of 950C and 30 minutes (Pg. 956, Col. 2, Sect. 2.1), but is silent towards other suitable heat treatment parameters. Therefore, Hollander does not disclose wherein the time is for about 120 minutes and temperature is about 1050C. 
Levin teaches a method of heat treating titanium alloy parts made by powder metallurgy (Col. 4, lines 47-56), such as those made of Ti-6Al-4V alloy (Col. 2, line 53), wherein the article is beta-solution heat treated at a temperature of up to 10% above the beta-transus temperature, preferably up to 5% above the beta-transus temperature, and for a time of 10-240 minutes depending on the article size (Col. 3, lines 5-18), in order to improve fatigue properties (see Fig.3-4, dotted line representing articles which have been heat treated and show increased fatigue properties; see Col. 2, 3-103). One of ordinary skill in the art would appreciate the beta-transus temperature for Ti-6Al-4V alloy is about 995C, and that 5-10% above 995C would be a temperature from 1045-1095C. One of ordinary skill in the art would also appreciate that 1045C reads on the claimed about 1050C. One of ordinary skill in the art would appreciate that solution heat treatments homogenize the microstructure, as desired by Hollander, and increase bonding strength (see increased mechanical strength properties in Table, Col. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the post processing heat treatment of Levin, comprising the claimed time of about 120 minutes and the claimed temperature of about 1050C, for the invention disclosed by Hollander. One would be motivated to do this in order to fully homogenize the microstructure and increase the fatigue strength of the Ti-6Al-4V sintered object, and to adequately heat the object for an appropriate amount of time considering the size of the article (see teachings above by Levin). 
Regarding the time and temperature ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, Applicant has not provided criticality for this temperature, and it would be obvious to one of ordinary skill in the art to use the claimed temperature for thermal treatment because these temperatures are well-known in the art for heat treating and solutionizing titanium alloys. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
One of ordinary skill in the art would appreciate that the heat treatment which homogenizes the microstructure and increases the solid-state diffusion of elements (solutionizes), would increase the bond strength between the micro-particles and said porous structure. Further, the heat treatment time and temperature are the same as that claimed (see above), and it would be obvious to one of ordinary skill in the art that this would result in the claimed structure comprising no substantial reduction in surface area. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Hollander does not disclose wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure.
Levin teaches wherein thermal treatment occurs in an inert atmosphere (Col. 3, line 6).
Further, Stamp discloses a substantially similar invention wherein thermal treatment after the formation of a porous perform made by rapid prototype manufacturing takes place in a high-vacuum furnace (see Pg. 1842, Sect. 2.4; this reads on the claimed limitation of performed in a vacuum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used vacuum and a high-vacuum furnace for the thermal treatment, as taught by Stamp, and an inert atmosphere, as taught by Levin, for the invention disclosed by Hollander and Levin. One would be motivated to use a vacuum and a high-vacuum furnace, and an inert atmosphere, in order to prevent oxidation on the surface of the titanium alloy during thermal treatment and in order to prevent contamination of a part to be used as an implant material (see Pg. 957, Sect. 2.3 of Hollander). 

Hollander, Levin and Stamp disclose the claimed thermal treatment parameters, and therefore the claim limitations have been met. 
Further, Hollander discloses parts particularly suited for bone tissue ingrowth, which one of ordinary skill in the art would appreciate requires particular surface frictions and roughnesses to perform the function properly (see Pg. 961, Para. 2). 
Levin also teaches wherein the thermal treatment is designed for surgical body implants such as hip joints (Col. 3, lines 55-56), and Stamp teaches wherein micro surface roughness promotes osteo-integration and that rough surface topography enhances bone in growth structure (see Stamp, Pg. 1845, Col. 2, Para. 2).
It would additionally be obvious to one of ordinary skill in the art that the thermal treatment of Hollander, Levin and Stamp has been determined for and is based on the friction properties of the surface of the porous structure such that after the thermal treatment, the surface friction is still suitable for an osteoblast (see Pg. 961, para. 4 of Hollander; see teaching by Stamp above). Examiner further notes that Applicant has not claimed a desired surface roughness or friction value, nor criticality to the relationship between the thermal treatment parameters and these properties.

Claim 19 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander, Levin and Stamp, as applied to Claim 17 above, and further in view of Liu (previously cited, US 20090326674 A1).
	Regarding Claim 19, Hollander, Levin and Stamp do not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Hollander, Levin and Stamp. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Claims 1-6, 8, 10-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo (previously cited, US 4,331,477 A) in view of Levin (US 4,655,855 A) and Keser (previously cited, US 20030058605 A1).
Regarding Claims 1 and 8, Kubo discloses a method comprising the step of: 
forming a porous structure utilizing a metallic material (see Abstract), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68). 
One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. 
Additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Kubo further discloses a time and temperature for the thermal treatment, wherein the temperature is (Claim 1) about 1040C to about 1060 C, and further, (Claim 8) about 1050C (see Abstract; see Col. 5, lines 12-14). 
Kubo discloses wherein the heat treatment time may be up to 60 minutes, and that longer treatment times do not result in detrimental effects (Col. 4, lines 51-58).
Kubo, however, does not expressly disclose a thermal treatment time of about 120 minutes.
Levin teaches a similar thermal treatment for porous titanium alloy articles comprising aluminum, wherein the thermal treatment may be from 10-240 minutes depending on the size of the article to be solutionized (Col. 3, lines 5-19). One of ordinary skill in the art would appreciate the similarities between the diffusion of elements in solutionizing, and the diffusion of elements desired for Kubo. One of ordinary skill in the art would appreciate that the thermal treatment temperatures of Kubo overlap with the temperatures taught by Levin (5% below to up to 10% above the beta transus temperature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the times taught by Levin for the thermal heat treatment of Kubo. One would be motivated to use longer times to ensure proper diffusion of elements for larger articles (see teaching by Levin above), and because no detrimental effects would occur from longer annealing times (see teaching by Kubo). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, it would have been obvious because the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I. Further, Applicant has not provided criticality towards the claimed time.

	Kubo discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

Regarding Claim 2, Kubo is silent towards the micro-particle diameter to neck diameter ratio. However, the process and thermal treatment of Kubo, Levin and Keser are the same as claimed (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo, Levin and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claim 3, Kubo discloses wherein the thermal treatment is selected from the group consisting of high vacuum furnace treatment, resistive heat treatment, radiative heat treatment, electron beam scanning, laser beam scanning, and a combination thereof (Col. 5, lines 7-9). It would have been obvious that the heat treatment in vacuum or inert gas be carried out in a high vacuum furnace, by resistive heat treatment, or by radiative heat treatment, as these are very well-known and routine devices in the art for heat treatment and vacuum heat treatment.

	Regarding Claim 4, Kubo and Levin discloses wherein the thermal treatment is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. Additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

Regarding Claim 5, Kubo and Levin discloses wherein the thermal treatment is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. Additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore increase roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).

	Regarding Claim 6, Kubo and Keser discloses wherein the plurality of micro-particles comprises a powder selected from the group consisting of metal, ceramic, metal-ceramic (cermet), glass, glass-ceramic, polymer, composite and combinations thereof (see Abstract of Kubo). One of ordinary skill in the art would appreciate that Ti or Ti-Al micro-particles (metal particles) would exist attached to the porous preform as particles which did not fully melt after the first heat treatment (see Keser para. [0027]). One of ordinary skill in the art would appreciate that rapid prototyping techniques for forming porous structures, such as selective laser sintering and solid freeform fabrication, would also comprise these micro-particles attached to the porous perform after formation, as also appreciated by the definition of the instant invention - see instant specification, para. [0040]).

	3Regarding Claim 10, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace).

	Regarding Claim 11, Kubo discloses wherein the thermal treatment is performed in a vacuum or inert gas furnace with oxygen partial pressure below about 0.02 torr (Col. 5, lines 7-9).

	Regarding Claim 12, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the size of the plurality of micro-particles and the solid-state diffusion coefficient of the plurality of micro-particles (see Abstract and Col. 5, lines 18-19). One of ordinary skill in the art would appreciate that the temperature range has been chosen and is well suited for particular powder particles, such as those of 200 mesh as disclosed by Kubo or 100 mesh taught by Levin (see Col. 4, lines 64-68 and Col. 5, lines 10-14 of Kubo; Col. 1, line 27). One of ordinary skill in the art would appreciate this temperature range has been chosen in consideration of the solid-state diffusion of aluminum and titanium, such that the mechanical properties improve but the surface area does not change. Moreover, Kubo and Levin disclose identical times and temperatures to the claimed thermal treatment, as well as the claimed particle material (titanium alloy). The method claims have been met, and it would be obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures and times in consideration of the parameters claimed, and that they are not arbitrary choices because Kubo discloses a type and size of powder.

	Regarding Claim 13, Kubo discloses wherein the time and temperature of the thermal treatment is determined based at least on the desired aspect ratio of the porous structure (see Col. 5, lines 13-15 and lines 18-20). The time and temperature of Kubo and Levin have been chosen such that it is suitable for a powder of a particular size and for a particular shape of porous structure (see also Col. 9, lines 15 and 64-65), which reads on the claimed limitation for aspect ratio of the porous structure. Moreover, Kubo and Levin disclose the claimed thermal treatment, as well as the particle material (titanium alloy). The claim limitations have therefore been met, and it is obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures and times based on the parameters claimed, and that they are not arbitrary choices because Kubo and Levin disclose a type and size of powder, and shape of the porous structure. 

	Regarding to Claim 14, Kubo and Levin disclose wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14). One of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and it would be obvious that the conditions are also therefore chosen based on a desired friction of the surface of the porous structure. Kubo and Levin disclose the claimed the thermal treatment, as well as the particle material (titanium alloy). Thus, the method steps and all limitations have been met, and it is obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices because Kubo chooses specific surface areas and porosity.

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. 
Additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Kubo further discloses a time and temperature for the thermal treatment, wherein the temperature is about 1050C (see Abstract; see Col. 5, lines 12-14), and wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace).
Kubo discloses wherein the heat treatment time may be up to 60 minutes, and that longer treatment times do not result in detrimental effects (Col. 4, lines 51-58).
Kubo, however, does not expressly disclose a thermal treatment time of about 120 minutes.
Levin teaches a similar thermal treatment for porous titanium alloy articles comprising aluminum, wherein the thermal treatment may be from 10-240 minutes depending on the size of the article to be solutionized (Col. 3, lines 5-19). One of ordinary skill in the art would appreciate the similarities between the diffusion of elements in solutionizing, and the diffusion of elements desired for Kubo. One of ordinary skill in the art would appreciate that the thermal treatment temperatures of Kubo overlap with the temperatures taught by Levin (5% below to up to 10% above the beta transus temperature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the times taught by Levin for the thermal heat treatment of Kubo. One would be motivated to use longer times to ensure proper diffusion of elements for larger articles (see teaching by Levin above), and because no detrimental effects would occur from longer annealing times (see teaching by Kubo). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, it would have been obvious because the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I. Further, Applicant has not provided criticality towards the claimed time.

Kubo and Levin disclose wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14). One of ordinary skill in the art would appreciate that the time and temperature has been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure. Moreover, Kubo and Levin disclose the claimed thermal treatment, as well as the particle material (titanium alloy). Thus, the method steps of Kubo and Levin meet all the claim limitations. It is also obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices.

	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo and Levin. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

 	Claim 2 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Levin and Keser, as applied to claim 1, and in further view of Esen (previously cited, “PRODUCTION AND CHARACTERIZATION OF POROUS TITANIUM ALLOYS’’).
	Regarding Claim 2, Kubo is silent towards the micro-particle diameter to neck diameter ratio. However, the process of Kubo, Levin and Keser is the same as claimed (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the process of Kubo, Levin and Keser also exhibit the same micro-particle diameter to neck diameter ratios. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	Furthermore, Esen teaches wherein a sintered materials’ strength may be correlated with the square of the neck to diameter ratio (Pg. 75, see also equation 2.21) such that when the ratio of the neck to diameter is close to 1, such as 0.95 (this would give a diameter to neck ratio of 1.05, which is greater than 1), the materials’ strength may be high.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an average micro-particle diameter to neck diameter ratio of near 1, such as 0.95 and greater than 1, as taught by Esen, for the invention disclosed by Kubo, Levin and Keser. One would be motivated to have this ratio in order to produce a sintered part that is porous but also with a high strength (see teaching by Esen above).

Claims 4-5 and 14 are alternatively rejected, and Claims 15-19 are rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Levin and Keser, as applied to Claim 1, and further in view of McCracken (previously cited, US 20090193637 A).
Additionally, Claim 20 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Levin, Keser and McCracken.
	Regarding Claim 4, Kubo and Levin discloses wherein the thermal treatment is configured to improve the bonding between said plurality of micro-particles and said porous structure while at least substantially preserving a desired roughness and friction of said porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. Additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore preserve a desired roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Further, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo and Levin, for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

Regarding Claim 5, Kubo and Levin discloses wherein the thermal treatment is configured to improve the bonding between said plurality of micro-particles and said porous structure while increasing the roughness of said porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. Additionally, the heat treatment time and temperature are the same as that claimed (see details in Claim 1), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed, and therefore increase roughness and friction of said porous structure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01).
Further, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo and Levin, for which the surface area remains unchanged, to either at least preserve or increase the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

Regarding to Claim 14, Kubo and Levin disclose wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14). One of ordinary skill in the art would appreciate that the time and temperature have been chosen to keep the same surface area, and it would be obvious that the conditions are also therefore chosen based on a desired friction of the surface of the porous structure. Kubo and Levin disclose the claimed the thermal treatment, as well as the particle material (titanium alloy). Thus, the method steps and all limitations have been met, and it is obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices because Kubo chooses specific surface areas and porosity.
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo and Levin, for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Regarding Claims 15-17, Kubo and Levin discloses wherein the determining the parameters for the thermal treatment include determining a surface area value of said porous structure prior to treatment, determining a surface value of said porous structure subsequent to treatment, adjusting the time and temperature of said treatment until the surface value prior to treatment is at least substantially the same as the surface value subsequent to treatment (see Col. 4, lines 64-68 and Col. 5, lines 10-14 of Kubo;  Col. 3, lines 15-19 of Levin). Kubo has determined that these treatment temperatures give the desired effect of unchanged surface area). Further it is routine skill in the art to obtain and adjust thermal treatment conditions by means of trial and error, as well as by statistical process and control.
	Kubo however does not expressly disclose wherein this selection of the thermal treatment parameters are determined from the trial and error, or statistical process and control, for specifically obtaining (Claim 15) an unchanged friction value, for obtaining (Claim 16) an increased friction value, nor for obtaining (Claim 17) a friction value within 0-15% of the porous structure prior to thermal treatment.
McCracken teaches wherein it is well-known in the art that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the heat treatment conditions of Kubo and Levin, for which the surface area remains unchanged, to either (Claim 15) preserve, (Claim 16) increase, or further (Claim 17) preserve within 0-15%, the surface roughness and friction value (texture) properties of the porous structure, as taught by McCracken. One would be motivated to configure the heat treatment to preserve or increase the roughness and friction of said porous structure in order to prevent delamination during capacitor construction (see teaching above).

	Regarding Claim 18, Kubo and McCracken disclose wherein the porous structure comprises a desired friction value in order to produce proper capacity construction (see Claim 17 above). Therefore, the porous structure would necessarily comprise a coefficient of friction when said porous structure is articulated against an analogue component. Examiner notes that the claim as currently written does not positively require the porous structure to be articulated against an analogue component.

	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.

Regarding Claim 20, Kubo discloses a method comprising the step of: 
forming a titanium alloy porous structure utilizing a metallic material (see Abstract and Col. 3, line 53), 
treating the porous structure with a thermal treatment to increase the bond strength between a plurality of micro-particles attached to said porous structure and said porous structure without substantially reducing the surface area of the porous structure (see Abstract; see Col. 4, lines 59-68). One of ordinary skill in the art would appreciate that the heat treatment would additionally increase the bond strength between the micro-particles and said porous structure, as evidenced by the accompanying increase in mechanical strength. 
Additionally, the heat treatment time and temperature are the same as that claimed (see details below), and one of ordinary skill in the art would recognize that identical treatments would produce the results as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Kubo further discloses a time and temperature for the thermal treatment, wherein the temperature is about 1050C (see Abstract; see Col. 5, lines 12-14), and wherein the thermal treatment is performed in a vacuum or inert gas furnace below atmospheric pressure (Col. 5, lines 7-9; one of ordinary skill in the art would appreciate that this heat treating in a vacuum would occur in a furnace).
Kubo discloses wherein the heat treatment time may be up to 60 minutes, and that longer treatment times do not result in detrimental effects (Col. 4, lines 51-58).
Kubo, however, does not expressly disclose a thermal treatment time of about 120 minutes.
Levin teaches a similar thermal treatment for porous titanium alloy articles comprising aluminum, wherein the thermal treatment may be from 10-240 minutes depending on the size of the article to be solutionized (Col. 3, lines 5-19). One of ordinary skill in the art would appreciate the similarities between the diffusion of elements in solutionizing, and the diffusion of elements desired for Kubo. One of ordinary skill in the art would appreciate that the thermal treatment temperatures of Kubo overlap with the temperatures taught by Levin (5% below to up to 10% above the beta transus temperature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the times taught by Levin for the thermal heat treatment of Kubo. One would be motivated to use longer times to ensure proper diffusion of elements for larger articles (see teaching by Levin above), and because no detrimental effects would occur from longer annealing times (see teaching by Kubo). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, it would have been obvious because the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. I. Further, Applicant has not provided criticality towards the claimed time.

Kubo and Levin disclose wherein the time and temperature of the thermal treatment is determined based at least on the desired friction of a surface of the porous structure (see Col. 4, lines 64-68 and Col. 5, lines 10-14). One of ordinary skill in the art would appreciate that the time and temperature has been chosen to keep the same surface area, and therefore that the conditions are chosen based on a desired friction of the surface of the porous structure. Moreover, Kubo and Levin disclose the claimed thermal treatment, as well as the particle material (titanium alloy). Thus, the method steps of Kubo and Levin meet all the claim limitations. It is also obvious to one of ordinary skill in the art that Kubo and Levin have chosen these temperatures based on the parameters claimed, and that they are not arbitrary choices.
Additionally, McCracken teaches wherein it is well-known that for a porous sintered anode, the surface roughness and texture of the anode is desired to be rough and not smooth in order to prevent delamination during capacitor manufacture (see para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heat treatment conditions of Kubo for which the surface area remains unchanged, would take into account the surface roughness and friction (texture) properties of the porous structure, as taught by McCracken, because McCracken demonstrates that it is well-known in the art to preserve the roughness present in the porous structure for proper capacitor construction (see teaching above).

	Kubo further discloses sintering to form the porous structure, but does not disclose wherein the porous structure is formed by a rapid manufacturing technique selected from group consisting of direct metal fabrication, direct metal laser sintering, and solid free-form fabrication.
	Keser discloses a similar invention (see Abstract) wherein solid free-form fabrication or direct metal laser sintering are used to form a porous structure (see Abstract, see para. [0012] and para. [0027]) with control over the microstructure, pore size, and desired surface area (see para. [0012] and para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid manufacturing technique such as direct metal laser sintering or solid free-form fabrication to form a porous structure, as taught by Keser, for the invention disclosed by Kubo and Levin. One would be motivated to use these techniques in order to tailor the microstructure, porosity and desired surface area of the structure. 

	Claim 19 is alternatively rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubo in view of Keser and McCracken, as applied to Claim 17, and further in view of Liu (previously cited, US 20090326674 A1).
	Regarding Claim 19, Kubo does not disclose wherein the friction and/or roughness of structure is measured using an inclined plane method or using a pin-on-disk testing apparatus; however, it would be obvious to one of ordinary skill in the art to use the claimed methods because they are well-known and standard methods in the art of measuring roughness and friction properties. Additionally, it would be obvious that regardless of measurement method, that the porous structure and therefore friction properties produce the same changes before and after the same heat treatments, and that one of routine skill in the art would know to use the claimed measurement methods and be aware of the which measuring techniques to use.
Furthermore, Liu discloses wherein the inclined plane method is particularly suitable for a porous sintered titanium structure (see para. [0026]; one of ordinary skill in the art would appreciate that ASTM D4518-91 refers to the inclined plane method of measuring surface roughness and friction coefficients). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the standard inclined plane method of measuring, particularly ASTM D4518-91, as taught by Liu, for the invention disclosed by Kubo. One would be motivated to use this method because it is particularly suited for porous sintered titanium structures (see teaching above).

Response to Arguments
Applicant’s arguments, filed December 6, 2022, with respect to Claims 1 and 20, rejected under 35 U.S.C. 103 over Hollander, and over Kubo in view of Keser, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a heating time of 120 minutes.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hollander in view of Levin, and Kubo in view of Levin and Keser, as detailed above.

Regarding Hollander:
Applicant argues that the thermal treatment of Hollander results in loose powder on the surface, and that Hollander discloses removing unbonded microparticles by sandblasting. 
These arguments are not found persuasive. 
The claims do not prohibit sandblasting or post-processing operations after thermal treatment. Further, Hollander and Levin disclose the same processing and thermal treatment as claimed (see above), and it would be obvious that the resulting structure be the same as claimed. 
Additionally, the arguments are not commensurate in scope with the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no loose powder, no post-processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that Hollander does not appreciate retaining microparticles to provide more surface area for bone cells, nor that the heat treatment would reduce surface area.
This argument is not found persuasive.
The thermal treatment and process of Hollander (and Levin) is the same as claimed, therefore, one of ordinary skill in the art would appreciate that the process result in the same amount of unchanged surface area and structure. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retention of micro-particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Kubo and Keser:
Applicant argues that Kubo and Keser do not appreciate retaining microparticles, nor increasing bond strength of microparticles without reducing surface area of the porous structure. 
This argument is not found persuasive.
Kubo and Keser (and Levin) disclose the claimed process and thermal treatment (see Claim 1 and 20 above). It would be obvious therefore, that the process of Kubo, Levin and Keser produce the claimed structure (production and retention of micro-particles) without change in surface area of the porous structure. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retention of micro-particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regards to the argument of appreciation surface area in medical implants, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esen 2009 (previously cited, “Characterization of loose powder sintered porous titanium and Ti6Al4V alloy”): teaches average neck to average particle diameter ratios for heat treatment at different temperatures (see Fig. 6).
Xie (CN 102335742 A, English Machine translation provided): Xie teaches a similar method of additively forming (by SLS) a porous titanium alloy structure (para. [0007]; par. [0009], section (3)), which is then thermally treated at a temperature of 800-1500C for 30 minutes to 3 hours, in order to increase bonding strength (para. [0009], section (5); see para. [0021] wherein 1100C is applied for 2 hours (120 minute)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735